12 So.3d 905 (2009)
In the Interest of R.W., a child.
C.W., Appellant,
v.
Department of Children and Family Services and Guardian Ad Litem Program, Appellees.
No. 2D09-426.
District Court of Appeal of Florida, Second District.
July 8, 2009.
Jackson S. Flyte, Regional Counsel, Second District, and Robert D. Rosen, Assistant Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Kimberly G. Gore, Assistant Attorney General, Tampa, for Appellee Department of Children and Family Services.
Jennifer S. Paulin, Orlando, for Appellee Guardian ad Litem Program.
PER CURIAM.
C.W., the Father, challenges the trial court's final judgment terminating his parental rights to his child, R.W. The Father, who is a prisoner, apparently indicated over the telephone a willingness to surrender his rights if certain conditions were met, but he never executed written surrender forms. The Department of Children and Family Services and the Guardian ad Litem Program concede that it was error to terminate the Father's parental rights on the ground that he voluntarily surrendered his rights when he did not execute the necessary surrender forms. § 39.806(1)(a), Fla. Stat. (2008). Accordingly, we reverse the final judgment and remand for further proceedings.
Reversed and remanded.
CASANUEVA, C.J., and ALTENBERND and VILLANTI, JJ., Concur.